Citation Nr: 0525101	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which service 
connection for lumbosacral strain remained denied as new and 
material evidence to reopen his claim of entitlement had not 
been received.  The veteran voiced disagreement later that 
same month and a statement of the case (SOC) was issued in 
January 2004.  The veteran perfected his appeal the following 
month.  This matter was remanded for additional development 
in December 2004.  The requested development is now complete 
and this matter is again before the Board for appellate 
review.

A hearing was held before the undersigned Veterans Law Judge 
in April 2004.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this matter has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran did not perfect his appeal of the April 1993 
rating decision by which the claim of entitlement to service 
connection for lumbosacral strain was not reopened.

3.  Evidence received subsequent to April 1993 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for lumbosacral strain.




CONCLUSIONS OF LAW

1.  The April 1993 rating decision by which the veteran's 
claim of entitlement to service connection for lumbosacral 
strain remained denied as he had not presented new and 
material evidence to reopen is final.  See 38 U.S.C.A. § 
7105(c) (West 1991); currently 38 U.S.C.A. § 7105 (West 
2002). 

2.  Evidence received since the April 1993 rating decision is 
not new and material and does not serve to reopen the claim 
of entitlement to service connection for lumbosacral strain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied.  This was accomplished by virtue of a letter sent 
to the veteran in June 2003 prior to initial adjudication of 
this matter that notified the veteran of elements (1), (2) 
and (3), see above, with respect to his claim to reopen, and 
requested the veteran to send information describing 
additional evidence or the evidence itself.  In addition to 
notice found in the June 2003 letter, the veteran was 
notified of what information and evidence was needed to 
substantiate his claim to reopen by virtue of the rating 
decision, SOC, and supplemental SOC (SSOC).  These documents 
likewise included the language of the regulations 
implementing the VCAA from which the 4th element of the 
required notice is derived.  Taken together, it is obvious 
the veteran is aware that if he had pertinent evidence in his 
possession, he would submit it.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this matter.  
Accordingly, the Board considers the notice requirements of 
the VCAA met.  

Although full content complying notice was not accomplished 
prior to the adjudication appealed, the proper appellate 
process occurred, the veteran fully participated in the 
process as evidenced by his submission of statements and 
participation at a hearing, he has been represented 
throughout the appeal by a recognized service organization, 
and there is no indication there is any available additional 
records to obtain.  Therefore, the Board considers any error 
in the timing of the notice sent to the veteran to be 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  His active duty medical records, private medical 
evidence, and VA treatment records have been associated with 
the claims file.  Attempts to verify the veteran's assertions 
by obtaining additional service medical records from National 
Guard service were unsuccessful and the veteran was notified.  
See June 2005 SSOC.  He was afforded the opportunity to offer 
testimony in support of his claim and a transcript of his 
personal hearing is of record.  As the veteran has not 
identified, or properly authorized the request of, any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 




Claim to Reopen

Service connection was denied for lumbosacral strain in a 
February 1973 rating decision, about which the veteran was 
notified in March 1973.  Service connection was denied as the 
evidence did not reveal the veteran suffered an injury while 
on active duty for training, lumbosacral strain was noted 
upon his entrance into active service, and he had little to 
no complaints during service.  The veteran did not file a 
notice of disagreement within one-year of his notification 
and the February 1973 determination became final.  See 
38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).  

Thereafter, the veteran attempted to reopen his claim.  In 
April 1993, a rating decision was issued by which service 
connection for lumbosacral strain was denied as the veteran 
had not presented new and material evidence.  Specifically, 
while the veteran submitted evidence of then-current 
treatment for lumbar spondylosis, he had not submitted 
evidence of an in-service injury.  The veteran filed a notice 
of disagreement following his notification of this 
determination and a SOC was issued in July 1993.  However, 
the veteran failed to perfect his appeal and the April 1993 
rating decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the April 1993 rating decision is the most recent 
determination to become final, the Board will evaluate the 
veteran's claim as to whether any new and material evidence 
has been received since April 1993.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the April 1993 rating decision, the evidence 
showed that moderate lumbosacral strain was noted upon the 
veteran's entrance into active duty service.  See October 
1956 report of medical examination.  The evidence also showed 
that paravertebral muscle spasms were noted upon the 
veteran's discharge from reserves.  See March 1969 report of 
medical examination.  His active duty service medical records 
revealed the veteran was seen for low back pain.

Also of record were the veteran's assertions that he had 
injured his back prior to entrance into active duty service 
while he was on active duty for training during National 
Guard service.  A March 1960 note from a private physician 
notes that the veteran had strained his back at "camp" in 
the summer of 1955 and had complained of backaches at 
intervals since that time.  A May 1969 letter from the son of 
the private physician who signed the March 1960 note (also a 
physician) indicated that the veteran was seen by his father 
in December 1955 at which time the veteran had stated that he 
had injured his back at Camp Drum while on National Guard 
duty in August 1955.  The letter refers to subsequent 
treatment for back pain from 1956 to 1960.  A March 1970 
letter from State of New York's Division of Military and 
Naval Affairs indicated that the veteran enlisted for 
National Guard duty in July 1955 but that records did not 
reveal any kind of injury.  Thereafter, private medical 
evidence shows the veteran was treated for degenerative disc 
disease at L5-S1 and spinal stenosis. 

Evidence associated with the claims folder subsequent to the 
1993 includes statements and testimony from the veteran that 
he injured his back during National Guard service.  Lay 
assertions cannot serve as the predicate to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  Moreover, the 
veteran's assertions concerning in-service treatment were 
already considered at the time of the 1993 determination and 
are cumulative.  See Bostain v. West, 11 Vet. App. 124 (lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance is not new evidence).  

Evidence received since 1993 also includes VA medical records 
that reflect the veteran continued to be treated for a low 
back disability.  Medical records describing the veteran's 
current condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
Therefore, these records do not serve to reopen the veteran's 
claim for lumbosacral strain as they are not pertinent to an 
unestablished fact.  Additionally, the medical records note 
the veteran's long history of back pain and his assertions 
that he injured his back while on National Guard service.  
See November 2002 VA medical record.  The transcription of 
the veteran's assertion by a medical professional does not 
transform the assertion into competent medical evidence 
establishing as fact, the information that is transcribed.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, the 
transcription by a medical professional is merely a lay 
statement and, as previously indicated, lay assertions cannot 
service as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).

There is, in fact, no new evidence concerning this claim.  
The fact that the veteran had a low back disorder was known 
in 1993, and his allegations concerning the etiology of the 
disorder were also of record at that time.  The unestablished 
fact - whether the veteran has a back disorder due to his 
military service - remains unestablished by the medical 
records received since 1993.  

In short, the Board finds the evidence submitted since 1993 
is not new and material and does not serve to reopen the 
veteran's claim of entitlement to service connection for 
lumbosacral strain. Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for lumbosacral 
strain, and this appeal is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


